Exhibit 10.1

 

November 4, 2013

 

Timothy E. Morris

c/o VIVUS, Inc.

351 E. Evelyn Avenue

Mountain View, CA  94041

 

Dear Tim:

 

Reference is made to the Amended and Restated Change of Control and Severance
Agreement between you and VIVUS, Inc, (the “Company”), effective as of July 1,
2013 (the “AR Severance Agreement”).  Capitalized terms in this letter agreement
that are not otherwise defined herein shall have the same meanings as in the AR
Severance Agreement.

 

In connection with the change in the majority of the Board of Directors of
Company and the material reduction or change in your job duties and
responsibilities as a result of you no longer having the duties and
responsibilities of the Chief Financial Officer or those associated as the head
of investor relations, human resources and corporate development, the Company
acknowledges and agrees that (x) a Change of Control has occurred under the AR
Severance Agreement and (y) you will be entitled to terminate your employment
for Good Reason under the terms of the AR Severance Agreement.  As a result of
the foregoing, you are agreeing to continue your employment until December 31,
2013 to assist with the transition of your duties, at such date your employment
will terminate automatically for Good Reason pursuant to Section 2(a)(ii) of the
AR Severance Agreement and you shall, subject to Sections 4 and 7 of the AR
Severance Agreement, continue to be entitled to the severance payment and
benefits set forth in Section 2(a)(ii) of the AR Severance Agreement.

 

If you agree with foregoing, please execute this letter agreement below.  If you
have any questions, please do not hesitate to contact me.

 

Sincerely,

 

 

 

 

 

/s/ Seth H. Z. Fischer

 

 

 

 

 

Seth H. Z. Fischer

 

 

Chief Executive Officer

 

 

 

 

 

 

 

Acknowledged and Agreed to:

 

 

 

 

 

 

 

 

/s/ Timothy E. Morris

 

 

Timothy E. Morris

 

--------------------------------------------------------------------------------